Title: To James Madison from C. F. Bagge (Abstract), 12 April 1805
From: Bagge, C. F.
To: Madison, James


12 April 1805, Salem, North Carolina. “Although I have not the pleasure of being personally acquainted with you I take the liberty to adress you on the following subject, by yesterdays Mail I received a letter from a Mrs. Elizabeth Rea living in Columbia Southcarolina whose Husband a certain Mr. Alexander Rea was the bearer of the Votes for President & Vicepresident of the unitedstates from the Legislature in South Carolina, to the City of Washington, she says in her letter to me that she never heard of him since his arrival at Washington on the 25th. December last, from which place he wrote to her under date of 29th. December; She being very anxious to know if he left the City & when I must beg the favour of you to make the necessary enquiry, & inform me as soon as convenient by post if you have received any intelligence of him or not as she seems to have a midling large family who depend on his Support & being convinced of the goodness of heart in assisting & helping persons in distress I know you that you will do all in your power to relieve the poor Womans anxiety.
“You will be so good & direct your letter to me or the Postmaster at Salem North Carolina.”
